NUMBER 13-14-00198-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


          IN RE ONEWEST BANK N.A. f/k/a One West Bank, FSB


                          On Petition for Writ of Mandamus.


                                        ORDER

               Before Justices Garza, Benavides, and Perkes
                             Per Curiam Order

       Relator, OneWest Bank N.A. f/k/a One West Bank, FSB, filed a petition for writ of

mandamus in the above cause on March 28, 2014 contending that the trial court abused

its discretion in denying its application for expedited foreclosure with prejudice. See

generally TEX. R. CIV. P. 736. The Court requests that the real party in interest, Carolyn

Casterline, by and through counsel, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See id. R. 52.4, 52.8.

       IT IS SO ORDERED.                                       PER CURIAM


Delivered and filed the
1st day of April, 2014.